Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 1 of 10 PageID #: 1769




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

SAMANTHA J. JACKSON                           CIVIL ACTION NO. 6:18-cv-00927

VERSUS                                        MAGISTRATE JUDGE HANNA

STANDARD MORTGAGE CORP.,                      BY CONSENT OF THE PARTIES
ET AL.

                           MEMORANDUM RULING

      Currently pending are two motions for summary judgment. The first was filed

by defendant Federal National Mortgage Association (“Fannie Mae”) (Rec. Doc.

139), and the second was filed by defendant Federal Home Loan Mortgage

Corporation (“Freddie Mac”) (Rec. Doc. 140). Both motions are opposed. For the

reasons fully explained below, both motions are granted, and the plaintiff’s claims

against Fannie Mae and Freddie Mac are dismissed with prejudice.

                                    Background

      The plaintiff, Samantha J. Jackson, entered into loan agreements with

defendant Standard Mortgage Corporation in 2013 and 2016, both times mortgaging

her property located at 221 Tennessee Street in Lafayette, Louisiana. In this lawsuit,

Ms. Jackson sued Standard Mortgage (the mortgagee on both of her mortgages),

Fannie Mae (to whom the 2013 mortgage was sold), and Freddie Mac (to whom the

2016 mortgage was sold). When Ms. Jackson obtained the later mortgage loan, her

earlier mortgage loan was paid off in full. Ms. Jackson alleged, in connection with
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 2 of 10 PageID #: 1770




both loans, that the defendants violated the Truth-in-Lending Act (“TILA”), 15

U.S.C. § 601 et seq., the Federal Trade Commission Act, 15 U.S.C. § 45, and the

Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2601, et seq. She

also asserted a breach of contract claim and a claim based on the alleged sharing of

sensitive personal information in violation of the Gramm-Leach-Bliley Act, 15

U.S.C. § 6801 et seq.

      The defendants filed motions to dismiss, which were granted in part and

denied in part. (Rec. Doc. 82). Another set of motions to dismiss were filed, which

were granted. (Rec. Doc. 111). As the court previously explained at that time, “the

only claim remaining is the plaintiff’s RESPA claim with regard to the 2016 loan.”

(Rec. Doc. 111 at 15).

      Fannie Mae and Freddie Mac now seek recognition that the claims asserted

against them in this lawsuit have already been dismissed.

                                Law and Analysis

A.    The Applicable Standard

      Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment

is appropriate when there is no genuine dispute as to any material fact, and the

moving party is entitled to judgment as a matter of law. A fact is material if proof

of its existence or nonexistence might affect the outcome of the lawsuit under the




                                         2
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 3 of 10 PageID #: 1771




applicable governing law.1 A genuine issue of material fact exists if a reasonable

jury could render a verdict for the nonmoving party.2

       The party seeking summary judgment has the initial responsibility to inform

the court of the basis for its motion and identify those parts of the record that

demonstrate the absence of genuine issues of material fact.3 If the moving party

carries its initial burden, the burden shifts to the nonmoving party to demonstrate the

existence of a genuine issue of a material fact.4 All facts and inferences are construed

in the light most favorable to the nonmoving party.5

       If the dispositive issue is one on which the nonmoving party will bear the

burden of proof at trial, the moving party may satisfy its burden by pointing out that

there is insufficient proof concerning an essential element of the nonmoving party's




1
        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Sossamon v. Lone Star State of
Tex., 560 F.3d 316, 326 (5th Cir. 2009); Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th
Cir. 2000).
2
        Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008) (citing Anderson v. Liberty Lobby,
Inc., 477 U.S. at 252); Hamilton v. Segue Software, Inc., 232 F.3d at 477.
3
      Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir. 2007) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986)).
4
       Washburn v. Harvey, 504 F.3d at 508.
5
      Brumfield v. Hollins, 551 F.3d at 326 (citing Matsushita Elec. Indus. Co. v. Zenith Radio,
475 U.S. 574, 587 (1986)).

                                                3
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 4 of 10 PageID #: 1772




claim.6 The motion should be granted if the nonmoving party cannot produce

evidence to support an essential element of its claim.7

B.     The Contentions of the Parties

       Fannie Mae and Freddie Mac contend that the claims asserted against them in

this lawsuit were dismissed in earlier motion practice, and they presented evidence

in support of that contention. The plaintiff did not refute the evidence presented by

Fannie Mae and Freddie Mac. However, she argued that the motions for summary

judgment should be denied because there are genuine issues of material fact in

dispute, because Fannie Mae and Freddie Mac failed to adhere to the Federal Rules

of Civil Procedure and the local rules of court, and because Fannie Mae and Freddie

Mac refused to respond to discovery requests.

C.     Alleged Rules Violations

       While the plaintiff is correct that the defendants in this lawsuit filed some

documents that were deficient because they failed to conform to applicable rules, all

rules violations have been cured and none of them preclude the court’s resolution of

the pending motions for summary judgment.




6
       Norwegian Bulk Transport A/S v. International Marine Terminals Partnership, 520 F.3d
409, 412 (5th Cir. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. at 325).
7
       Condrey v. Suntrust Bank of Ga., 431 F.3d 191, 197 (5th Cir. 2005).

                                               4
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 5 of 10 PageID #: 1773




D.    Alleged Discovery Issues

      The plaintiff argued that Fannie Mae and Freddie Mac refused to produce

responses to discovery requests and that additional discovery would reveal genuine

issues of material fact precluding summary judgment in favor of Fannie Mae and

Freddie Mac. These arguments lack merit.

      First, if the defendants failed to respond to discovery, the plaintiff should have

filed a motion to compel or should have alerted the court in some other way long

before now. This suit has been pending for almost three years. The trial date has

been set and reset several times, as have the commensurate deadlines including the

discovery cut-off date. The parties have also had several status conferences with the

court. But the plaintiff never complained that any requested discovery requests had

not been answered. With the trial date fast approaching and the discovery cut-off

date long past, it is now too late to raise this argument.

      Second, Fed. R. Civ. P. 56(d) requires that, when facts are unavailable to the

nonmoving party (here, the plaintiff) that are relevant to a motion for summary

judgment, the nonmoving party must file an affidavit or declaration setting forth

specific reasons why it is unable to present facts that are essential to its opposition

to the motion. The plaintiff did not file any such affidavit or declaration, nor did she




                                           5
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 6 of 10 PageID #: 1774




give specific reasons why she needs additional discovery in order to oppose the

motions for summary judgment. Therefore, her argument is procedurally defective.8

       More important, her argument is substantively defective. The plaintiff failed

to articulate what specific evidence she thinks she would be able to obtain through

discovery that would persuade the court to deny the motions for summary judgment.

Absent the identification of sufficiently specific material evidence that is lacking,

there is no basis for the plaintiff’s request for additional discovery. “The nonmovant

may not simply rely on vague assertions that discovery will produce needed, but

unspecified, facts.”9 Instead, the plaintiff has an obligation under Rule 56(d) to

detail the facts that would be revealed in discovery and show that the defendants are

not entitled to summary judgment in their favor. But the plaintiff has not met that

burden.

       Thus, because the plaintiff did not file a motion to compel or other appropriate

motion earlier in the litigation, because she did not properly support her request for

additional discovery under Fed. R. Civ. P. 56(d) with an affidavit or declaration, and

because she did not identify specific evidence that would preclude summary

judgment in the defendants’ favor, these arguments lacks merit.



8
       Leza v. City of Laredo, 496 Fed. App’x 375, 377 (5th Cir. 2012).
9
        Smith v. Regional Transit Authority, 827 F.3d 412, 423 (5th Cir. 2016) (quoting Washington
v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir. 1990)).

                                                6
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 7 of 10 PageID #: 1775




E.     Fannie Mae is Entitled to Summary Judgment in its Favor

       In 2013, the plaintiff mortgaged her property to Standard Mortgage

Corporation.10 Standard Mortgage subsequently sold the mortgage to Fannie Mae,11

but Standard Mortgage was the servicer on the mortgage loan throughout its

existence.12 The court previously dismissed all of the plaintiff’s claims having to do

with the 2013 mortgage.13 At that time, the parties had not established that the 2013

mortgage had been sold to Fannie Mae.14 Fannie Mae has now presented undisputed

evidence that it purchased the 2013 mortgage.15 There are no material facts in

dispute. Accordingly, the court finds that all of the claims that were asserted against

Fannie Mae were already resolved and dismissed and Fannie Mae is entitled to

summary judgment in its favor.

F.     Freddie Mac is Entitled to Summary Judgment in its Favor

       In 2016, the plaintiff refinanced her mortgage. She again mortgaged her

property to Standard Mortgage, and she paid off the mortgage loan that she took out


10
       Rec. Doc. 139-3 at 35; Rec. Doc. 140-3 at 35.
11
       Rec. Doc. 139-3 at 26, 35; Rec. Doc. 140-3 at 35.
12
       Rec. Doc. 139-3 at 139-3 at 35.
13
       Rec. Docs. 82, 111. See, also, Rec. Doc. 111 @ 15: “As a point of clarification, the only
claim remaining is the plaintiff’s RESPA claim with regard to the 2016 loan.”
14
       Rec. Doc. 111 at 2 n. 1.
15
       Rec. Doc. 130-3 at 26, 35.

                                               7
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 8 of 10 PageID #: 1776




in 2013.16 Afterwards, Standard Mortgage sold the 2016 mortgage to Freddie Mac.17

Despite the sale, Standard Mortgage remained the servicer on the loan.18

       The court previously dismissed all of the plaintiff’s claims having to do with

the 2016 mortgage except for the alleged RESPA violations.19                    At that time,

however, the parties had not established that Standard Mortgage had sold the 2016

loan to Freddie Mac or that Standard Mortgage was the services on the 2016 loan at

all times.20 Freddie Mac has now presented undisputed evidence supporting both of

those facts.21

       RESPA regulates loan servicers.22 Therefore, any claim that the plaintiff

might still have is a claim against Standard Mortgage in its capacity as the servicer

on the loan and is not a claim against Freddie Mac.



16
       Rec. Doc. 139-2 at 35-36; Rec. Doc. 140-3 at 35-36.
17
       Rec. Doc. 139-3 at 36; Rec.Doc. 140-3 at 36.
18
       Rec. Doc. 139-3 at 36; Rec.Doc. 140-3 at 36.
19
       Rec. Doc. 111 at 15.
20
       Rec. Doc. 111 at 2, n. 1.
21
       Rec. Doc. 139-2 at 36; Rec. Doc. 140-3 at 36.
22
       12 U.S.C. § 2605 is titled “Servicing of mortgage loans and administration of escrow
accounts.” It defines the terms “servicer” and “servicing.” It requires that “[e]ach person who
makes a federally related mortgage loan” shall make certain disclosures to the loan applicant,
requires services to make specified notifications, and requires servicers to respond in specified
ways to borrower inquiries. See, also, Christiana Trust v. Riddle, 911 F.3d 799, 804 (5th Cir.
2018).

                                               8
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 9 of 10 PageID #: 1777




          The plaintiff argued that the mortgage and note forms used by Standard

Mortgage contained provisions that were contrary to law, that Standard Mortgage

made calculations in a method that is contrary to law, and that Freddie Mac should

have corrected Standard Mortgage’s errors. The plaintiff further argued that Freddie

Mac is vicariously liable for Standard Mortgage’s wrongful actions. Actually, the

opposite is true. Freddie Mac cannot be held liable for any acts of its servicers that

were not expressly authorized.23 Thus, to the extent that Standard Mortgage’s

actions failed to comply with the applicable law, Freddie Mac is not vicariously

liable.

          Because there are no material facts in dispute, Freddie Mac is entitled to

summary judgment in its favor.

                                        Conclusion

          It is undisputed that the only claim yet to be resolved is the plaintiff’s RESPA

claim against Standard Mortgage concerning the 2016 loan. It is equally undisputed

that the plaintiff’s claims against Fannie Mae and Freddie Mac have already been

dismissed. Accordingly,

          IT IS ORDERED that the motions for summary judgment filed by Federal

National Mortgage Association (“Fannie Mae”) (Rec. Doc. 139) and Federal Home


23
      Hinton v. Federal Nat. Mortg. Ass'n, 945 F.Supp. 1052, 1060 (S.D. Tex. 1996) (citing
Federal Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384 n. 1 (1947)).

                                              9
Case 6:18-cv-00927-PJH Document 158 Filed 04/01/21 Page 10 of 10 PageID #: 1778




 Loan Mortgage Corporation (“Freddie Mac”) (Rec. Doc. 140) are GRANTED, and

 the plaintiff’s claims against those entities are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the oral argument on these motions, which

 was previously scheduled for May 13, 2021 is CANCELLED.

       Signed at Lafayette, Louisiana, this 1st day of April 2021.



                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE




                                         10
